                     U NITED STA TES D ISTY CT COU RT FOR TH E
                           SOUTHERN DISTRICT OF FLOM DA
                                FORT PIER CE DIV ISION
                 C ase N um ber: 12-14353-CIV -M A RTIN EZ-M A U A R D
                                CaseN o.08-14003-CR -JEM

TIM OTH Y W A YN E CA RV ER ,
      M ovant,

VS.

U N ITED STA TES O F A M ERICA ,
       Respondent.
                                          /

 O R DER A DO PTIN G M A G ISTR ATE JUD G E 'S REPO R T Ae     RE C O M M EN D A TION

      THIS M ATTER isbeforetheCourton M ovant'sRenewedM otion to Vacatefiledptlrsuant

to28U.S.C.j2255,followingremandfrom theEleventhCircuitCourtofAppeals,(ECFNo.34
(renewedmotiontovaçate),ECFNo.26(remandlj.M agistrateJudgeShaniekM .M aynardfiled
aReportand Recommendation,(ECF No.374,recommend.ingthatM ovant'sj 2255 M otion to
VacatebeDENIED,andthatnocertitkateofappealability issue.M ovmittimely filedobjections
totheM agistrateJudge'sReportandRecommendation,(ECFNo.382.
      TheCourthasreview edtheentirefileand record,hasmade adenovoreview oftheissues

thatMovant's objectionsto the Reportand Recommendation present,and is otherwise ft
                                                                                 zlly
advised in thepremises. The Courtfmdsthe issuesraised i.
                                                       n M ovant'sobjectionsare already
addressed in M agistrate Judge M aynard's well-reasoned Report and Recom mendation.

Accordingly,aftercarefulconsideration,itishereby

      ADJUDGED       that United States M agistrate Judge M aynard's Report and

Recommendation,(ECFNo.37j,isAFFIRM ED andADOPTED.Accordingly,itis:
       ORDERED AND ADJUDGED that

             M ovant'sRenewed M otionto Vacatefiled pursuantto 28U.S C.j2255,(ECFNo.
                                                                   ..
3411isDENIED.Nocertifkateofappealabilityshallissue.
                      $
       2.     ThiscaseisCLOSED,andanypending m otionsareDENIED AS M O OT.
       DONEANDORDEREDinChambersatMiami,Florida,this'1h'dayofseptember,2019.


                                                            /

                                                  >   >
                                          JO SE E.M RTIN EZ
                                          UNITED S ATES DISTRICT JUD GE
Copiesprovidedto:
M agistrate Jgdge M aynard
A 1lCounselofRecord




1See(ECFNo.1(originalmotiontovacatelq.
